Case 2:19-cv-12574-MAG-APP ECF No. 36, PageID.745 Filed 02/03/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LINDA SUE SEXTON, et al.,

              Plaintiffs,                                Case No. 19-12574

vs.                                                      HON. MARK A. GOLDSMITH

THOMAS CERNUTO, et al.,

           Defendants.
_____________________________________/

                                 ORDER ON BRIEFING

       Defendant’s motion to dismiss is fully briefed (Dkt. 31). Unless notified otherwise

by the Court, this motion will be decided based on the parties’ briefing. See E.D. Mich.

LR 7.1(f)(2). Please do not call the Court regarding the status of setting a hearing.

       SO ORDERED.

Dated: February 3, 2020                           s/Mark A. Goldsmith
       Detroit, Michigan                          MARK A. GOLDSMITH
                                                  United States District Judge
